Earl Warren: Number 55, Marguerite Loretta Aldrich versus William T. Aldrich, et al. Mr. Rollins.
Herman D. Rollins: Mr. Chief Justice, may it please the Court. This case comes here on petition for a writ of certiorari granted by this Court to a plaintiff-petitioner, Loretta Aldrich. It comes from the Supreme Court of Appeals of West Virginia. A matter in controversy arises over the refusal of the majority of the Supreme Court of Appeals of West Virginia to give full faith and credit to a Florida divorce decree. Briefly, these are the facts. Loretta Aldrich and Colonel M. S. Aldrich were married in 1918. Differences arose and they were divorced by the Circuit Court of Dade County, Florida in 1945. The decree of divorce -- both parties appear, I would -- I should say and the defendant, Colonel Aldrich contested the case. The decree of the court has found disposition of the matter and among other things directed that Colonel Aldrich paid to Mrs. Aldrich the amount of $250 for month alimony so long as she live and made the same lien against his estate in the event he -- of this death. Colonel Aldrich applied for a rehearing and the alimony was reduced at $215 per month but remained just as it was. There -- the other matters in the decree, he remained just as it had been before. Colonel Aldrich died in May 1958. He had kept his payments current up until his death but he prepared for death. In this way, he transferred his property to his son, William T. Aldrich prior to his death where they had in mind the tax collector or Mrs. Aldrich, we don't know but Mrs. Aldrich was the one complaining here. She -- Colonel Aldrich's estate was up for a settlement in the Circuit -- in the -- in Putnam County, West Virginia. Mrs. Aldrich filed a suit there to set aside these alleged fraudulent conveyances that have been made. When the Colonel's estate was appraised, although a wealthy man or a period had been a wealthy man, there was only $7000 appraised in his estate. It became necessary, of course, to set aside these conveyances if the decree of divorce was to be satisfied and the court put away and have been entered in the State of Florida. The Circuit Court of Putnam County, West Virginia dismissed our complaint on the ground that the Circuit Court, shall we say it, didn't have jurisdiction to enter a decree requiring alimony to be paid by a man's estate. The Supreme Court of Appeals of West Virginia awarded the writ of error and then on argument by a divided court affirmed the Circuit Court of Putnam County, where we came here on a writ of certiorari. Now, briefly, that it -- those are the facts in the case. The Supreme Court of Appeals of West Virginia, in deciding the case and refusing to give a full faith and credit to the Florida decree, said that the Florida decree made a wrong decision in the case. There is no dispute about the court having jurisdiction of the parties and jurisdiction of the subject matter. But the Supreme Court of Appeals of West Virginia proceeds to review the statutes and decisions of the State of Florida and rule that the Florida court has made a wrong decision. In doing so, the Court of West Virginia had found something like this in the decisions of the State of Florida. "The alimony," this is the statement that often made in the Florida decree, "Alimony generally ends with the death of the husband." Now, that doesn't necessarily mean that alimony ends with the death of the husband. We contend that the trial court, when it goes into the facts of the case, the needs of the wife, the amount of property that the husband has and possibly the -- the fault or wrong of the parties and a lot of parties that -- the part that the wife plead in acquiring the property still has a right to adjudicate alimony and make the same lien against the husband's estate. A court also in West Virginia cited a case of (Inaudible) in which the Supreme Court of Florida had ruled that alimony would not be paid after the death of the husband. But in that case, there were peculiar circumstances in it. The court of -- in Florida, and that was an appellate court only of -- gave this decision, not the Supreme Court of Florida, held that -- that the husband shows estate would be liable for a certain amount of alimony for week in the event he died before the wife. The court also -- the trial court had awarded a permanent sum, a -- a substantial sum and that was done under a statute of -- of Florida which said that, "In any award of permanent alimony, the court shall have jurisdiction to award periodic payments or in a payment in a lump sum." Now, the Supreme -- the court of Florida in that case had awarded a substantial lump sum to the wife and intended also to make alimony payable out of the husband's estate and -- after his death. And the -- the court in Florida merely said this, said the wife couldn't get both if she took the lump sum, then any attempt to put alimony against the husband's estate was void. That was the -- of course, she has no application whatsoever to our case here. The Supreme Court of Florida -- I mean the Supreme Court of West Virginia used that to defeat Mrs. Aldrich's claim for alimony out of the husband's estate. Now, this matter of making alimony or claim against the husband's estate is done in West Virginia. The decisions of West Virginia, we have two decisions of West Virginia and that support that proposition. It couldn't be said that the -- the Florida decree was repugnant to the laws of West Virginia and therefore, it wouldn't be enforced. It was simply this. A -- a West Virginia court undertook to review the decisions of the State of Florida, the decision of the Florida court in this particular case of Aldrich versus Aldrich and in so doing, held that -- dismissed our complaint and held that alimony would not be payable out of the husband's estate. And consequently, the other cases -- the other matters in our case went out of the window, of course, if they had no claim for alimony, then we had no right to complain about the wrongful and fraudulent conveyances.
Arthur J. Goldberg: (Inaudible)
Herman D. Rollins: It --
Arthur J. Goldberg: (Inaudible)
Herman D. Rollins: No, it was not.
Arthur J. Goldberg: It would be (Inaudible)
Herman D. Rollins: It was a contest to divorce action.
Arthur J. Goldberg: And this was the adjudication by the court?
Herman D. Rollins: Yes.
Arthur J. Goldberg: (Inaudible)
Herman D. Rollins: Yes.
Arthur J. Goldberg: In that case, it was never appealed (Inaudible)
Herman D. Rollins: It was never appealed.
Arthur J. Goldberg: (Inaudible)
Herman D. Rollins: But the Florida court in Johnson versus Avery said that -- that the courts of Florida could decree a permanent alimony as -- or as in make the same lien against the husband's estate by decree or by a contract. But the Supreme Court of West Virginia (Inaudible) to disregard that. Now, we have cited a good many cases to this Court.
Speaker: Can I ask you a question? He assumed the facts or (Inaudible)
Herman D. Rollins: Still, I think that we would be entitled to prevail that it could not be attacked in West Virginia after the time for appeal had -- had expired. In other words, we contend that when this Florida court passed on the matter having jurisdiction of the parties and under the subject matter, then the judgment of that court became as final as the judgement of God.
Speaker: Well, that's -- my question -- my question is assuming that under Florida law, that is not so, that a Florida decree (Inaudible) would be void, it could be a fact notwithstanding that they (Inaudible) tax collaterally of the Florida proceeding.
Herman D. Rollins: Possibly, it could. Possibly, it could but we contend that's not a void decree and -- since the court, down there, had jurisdiction of the subject matter and of the party. Now, a void -- a good example, we think of a void decree would be if a state court undertook to pass on a merit on matter which is exclusive within the jurisdiction of federal court. But this was a subject which is in the jurisdiction of the Florida courts. We have --
Speaker: Oh, West Virginia would not give the Florida decree any (Inaudible) if that's the Florida (Inaudible)
Herman D. Rollins: Yes, that is quite right. But we say if the defendants in this case have a remedy at all is to go before the Florida court and complain for a modification, they can't come to West Virginia and re-litigate the matter. Now, that is the position we're taking, whether it could have been a void decree or not but we don't say it's also a void decree. So long as the West Virginia court had jurisdiction of the parties and of the subject -- I mean the Florida court had jurisdiction of the subject matter and all the party that it was finality. Now, we have quoted many decisions -- put many -- have cited many decisions of this Court and of other federal courts, law of federal courts in this case.
Arthur J. Goldberg: (Inaudible)
Herman D. Rollins: I am not certain that it could. Now, if it had -- if it can be modified in any place, could it be in the State of Florida --
Arthur J. Goldberg: And then what (Inaudible)
Herman D. Rollins: Yes.
Arthur J. Goldberg: (Inaudible)
Herman D. Rollins: Yes, but that was on the rehear -- petition for rehearing which was made just a few days or few weeks at most after the final decision, and that court had jurisdiction at that time of course.
Arthur J. Goldberg: (Inaudible)
Herman D. Rollins: Possibly, it could be in Florida. It can -- it can in West Virginia, possibly by a West Virginia decree. Possibly, it could be in Florida, I don't know, I'm not familiar enough with the Florida laws to say but possibly could. But if Phil Aldrich and his -- the other defendants have any right in that regard is to go to a Florida Court and not come to a West Virginia court.
Earl Warren: Very well.
Herman D. Rollins: Thank you.